Citation Nr: 18100071
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-20 669A
DATE:	 
ISSUES DECIDED:	3	ISSUES REMANDED:	11
 
ORDER
New and material evidence not having been received, the claim of entitlement to service connection for an inguinal hernia is not reopened.  
New and material evidence having been received, the claim of entitlement to service connection for posttraumatic stress disorder (PTSD) is reopened.  
Entitlement to service connection for an inguinal hernia is denied 
Entitlement to special monthly pension is dismissed.  
FINDINGS OF FACT
1. An October 1998 rating decision denied entitlement to service connection for an inguinal hernia and for PTSD; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.
2. Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for an inguinal hernia has not been received since the October 1998 rating decision, and as such, the claim for entitlement to service connection for an inguinal hernia is not reopened. 
3. Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability has been received since the October 1998 rating decision, and as such, the claim for entitlement to service connection for an acquired psychiatric disability is reopened.
4. Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to special monthly pension.
CONCLUSIONS OF LAW
1. The October 1998 rating decision is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).
2. New and material evidence has not been received since the October 1998 denial of entitlement to service connection for an inguinal hernia to reopen the claim of entitlement to service connection for an inguinal hernia.  38 U.S.C. §§ 1110, 1131, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2016).
3. New and material evidence has been received since the October 1998 denial of entitlement to service connection for PTSD to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C. §§ 1110, 1131, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2016).
4. The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to special monthly pension have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had honorable active duty service from February 1987 to April 1993 in the United States Army. Among other commendations, the Veteran received the Kuwait Liberation Medal with recognized service in Southwest Asia (SWA).
This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge with the Board in August 2017.  A transcript of that hearing has been associated with the claims file.  
1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an inguinal hernia.
Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (West 2014).
New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 
For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
In an October 1998 rating decision, the RO denied service connection for an inguinal hernia.  The Veteran did not file a notice of disagreement regarding the October 1998 rating decision.  Therefore, that decision became final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  The Veteran also did not submit any information or evidence within one year of the October 1998 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2016); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Boards inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).
The Board notes that the record since the October 1998 denial does not include any evidence relating the Veterans hernia to service.  The Board acknowledges that the Veteran submitted lay statements and hearing testimony stating that he believes his symptoms are related to service; however that evidence is cumulative.  Additionally, the Board notes that the record contains no evidence of a hernia disability or residuals of the 1998 hernia repair during the period on appeal.  
Therefore, the Board finds that the record does not contain evidence that is new and material regarding the claim of entitlement to service connection for an inguinal hernia.  As such, the claim is not considered reopened. 
 
2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.
Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (West 2014).
New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 
For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
In an October 1998 rating decision, the RO denied service connection for PTSD.  The Veteran did not file a notice of disagreement regarding the October 1998 rating decision.  Therefore, that decision became final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  The Veteran also did not submit any information or evidence within one year of the October 1998 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2016); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Boards inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).
The Board notes that the Veterans claim has been recharacterized as entitlement to service connection for an acquired psychiatric disability.  The claim includes entitlement to service connection for depression and anxiety, as well as the original claim for PTSD.   
Evidence received since the rating decision in October 1998 includes medical evidence indicating that the Veteran may have had a pre-existing psychiatric disability.  The evidence was not of record at the time of the prior denials and is material to the claims.  Therefore, such evidence is new and material and the claim for service connection for an acquired psychiatric disability is reopened. 
 
3. Entitlement to special monthly pension.
The Board may dismiss any appeal that fails to allege specific error of fact or law  in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  
The Veteran perfected an appeal as to the issue of entitlement to special monthly pension.  During the August 2017 hearing before the Board, the Veteran submitted a signed statement indicating that he wished to withdraw his current appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the appeal regarding entitlement to special monthly pension.  Therefore, the issue is dismissed.

 
REMANDED ISSUES
Entitlement to service connection for joint pain, to include as due to an undiagnosed illness due to service in Southwest Asia, entitlement to service connection for fibromyalgia, to include as due to service in Southwest Asia, entitlement to service connection for a left knee disability, to include as secondary to a right knee disability, entitlement to service connection for a right knee disability, entitlement to service connection for tinnitus, entitlement to service connection for chronic fatigue syndrome, to include as due to service in Southwest Asia, entitlement to service connection for a respiratory disability, to include as an undiagnosed illness due to service in Southwest Asia, entitlement to service connection for a sleep disorder, to include as an undiagnosed illness due to service in Southwest Asia, entitlement to service connection for irritable bowel syndrome (IBS), to include as due to service in Southwest Asia, entitlement to service connection for headaches, to include as an undiagnosed illness due to service in Southwest Asia, and entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety, are remanded for additional development.
The Veterans representative has asserted that the claims of service connection for headaches, joint pain, gastrointestinal disorders - to include IBS, sleep disorders, and respiratory disability are all related as Gulf War Syndrome, also known as an undiagnosed illness, and should be addressed together.  The representative also asserted that the Veteran had fibromyalgia and chronic fatigue syndrome related to his service in Southwest Asia.  
Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 for a qualifying chronic disability.  A qualifying chronic disability means a chronic disability resulting from any of the following: an undiagnosed illness, a medically explained chronic multisymptom illness such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders.    
A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).
Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).
The Veteran attended a VA examination in February 2012.  The examiner noted no diagnosis of fibromyalgia, IBS or other gastrointestinal disability, chronic fatigue syndrome, respiratory disability, or pain in the wrist and ankle.  The examiner subsequently, however, noted symptoms related to those claims.  The examiner specifically stated that the Veteran had symptoms attributable to fibromyalgia, to include fatigue, sleep disturbances, headache, and depression, but again found no diagnosis.  The examiner also noted that the Veteran had findings, signs, or symptoms attributable to chronic fatigue syndrome, to include migratory joint pains, neuropsychological symptoms, and sleep disturbance, as well as poor attention, inability to concentrate, forgetfulness, and confusion.  The examiner again noted no diagnosis of chronic fatigue syndrome despite noting symptoms of the disability.  The examiner then concluded that the Veterans conditions have a specific diagnosis or there is no pathology and are not related to a specific exposure event experienced by the Veteran in Southwest Asia.  The record contains an October 2017 finding that noted symptoms of fatigue, sleep disturbances, joint pain, headache, and neuropsychological signs or symptoms. The examiner specifically noted that the Veterans chronic symptoms were not attributable to an undiagnosed illness or an illness of unknown or only partial etiology. He specifically noted that these were known chronic conditions. None of the Veterans chronic symptoms or diagnoses were considered a chronic multisymptom illness such as chronic fatigue syndrome, fibromyalgia, or IBS.  He did not note the diagnoses for each symptom and did not provide a nexus opinion as to whether the diagnoses manifested during service or were causally related to service.  
Given the conflicting findings of the VA examiner in February 2012 and the incomplete findings of the October 2017 examiner, the Board finds that a new examination is necessary to determine if the Veteran has an undiagnosed illness or if any of the diagnosed illnesses are related to service.   
Regarding the Veterans right knee disability, the Veteran submitted a nexus opinion in September 2017.  The examiner diagnosed osteoarthritis of the right knee. He stated that the current right knee condition was as likely as not a continuation of his in-service right knee injury as noted in the August 1988 service treatment record.  The Board notes that the examiner did not address the Veterans current treatment records, the subsequent service treatment records showing no diagnosis or complaints related to the right knee, and did not provide a rationale for his opinion.
The record contains evidence that the Veterans left knee is aggravated by his right knee disability.  The examiner should address this evidence when performing the right knee examination. 
Regarding the Veterans claim of entitlement to service connection for tinnitus, the Board finds that a VA examination in necessary before a decision on the merits.  The Veteran has a diagnosis of tinnitus.  The Veteran testified that during service, his friend once accidentally fired a weapon right past the Veterans head.  The Veteran reported that he could not hear anything for several minutes.  The Veteran should be afforded a VA examination to determine if his currently diagnosed tinnitus is causally related to the reported incident in service.  
Regarding the Veterans claim of entitlement to service connection for an acquired psychiatric disability, the Board notes that a July 2015 private treatment record showed diagnoses of schizoaffective disorder, bipolar type, PTSD, alcohol dependence in remission, and cannabis dependence in remission.  The examiner did not address whether the Veterans PTSD diagnosis met the criteria for a diagnosis under the DSM-V.  The Board also notes that the Veteran was afforded a VA examination in January 2012.  The examiner stated that the Veterans depression began after the Veterans mother was struck by a car and was killed in 1982.  The Board notes that the examiner did not address the issue of aggravation of depression, should it have pre-existed the Veterans active service.  Therefore, a new VA examination is necessary.
 
The matters are REMANDED for the following action:
1.  Schedule the Veteran for an examination by an appropriate clinician to determine the nature and etiology of any undiagnosed illness manifested by any of the following: gastrointestinal symptoms, joint pain, headaches, or sleep disturbances.  If the symptoms are not manifestations of an undiagnosed illness, the examiner should specify the underlying diagnosis of each of the symptoms.  The examiner should also address the Veterans assertions regarding fibromyalgia and chronic fatigue syndrome.  
The examiner must opine whether it is at least as likely as not that any diagnosed disability, manifested by symptoms to include gastrointestinal symptoms, joint pain, headaches, or sleep disturbances, is causally related to an in-service injury, event, or disease, including service in Southwest Asia.
A complete rationale must be provided for all opinions offered.  If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded.
2.  Schedule the Veteran for an examination by an appropriate clinician to determine the nature and etiology of any right or left knee disability.  The examiner must opine whether the right knee disability is at least as likely as not related to an in-service injury, event, or disease, including the right knee possible meniscal tear in August 1988.  The examiner must also determine whether the left knee disability is at least as likely as not (1) proximately due to the right knee disability, or (2) aggravated beyond its natural progression by service-connected disability.  
A complete rationale must be provided for all opinions offered.  If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded. 
3.  Schedule the Veteran for an examination by an appropriate clinician to determine the nature and etiology of any tinnitus.  The examiner must opine whether it is at least as likely as not related to an in-service injury, event, or disease, including the Veterans reported incident involving a gun being accidentally fired past his head during service.   
A complete rationale must be provided for all opinions offered.  If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded. 
4.  Schedule the Veteran for a psychiatric examination to determine the nature and etiology of any acquired psychiatric disability, to include PTSD, depression, and anxiety.  
If the Veteran is diagnosed with PTSD, the examiner must explain how the diagnostic criteria are met and opine whether it is at least as likely as not related to a verified in-service stressor.  
If any other acquired psychiatric disorders are diagnosed, the examiner must opine whether each diagnosed disorder is at least as likely as not related to an in-service injury, event, or disease. 
The examiner must determine whether the Veterans diagnosis of depression clearly and unmistakably (undebatable) preexisted the Veterans service.  If the examiner finds it did clearly and unmistakably preexist service, the examiner must opine whether it was clearly and unmistakably not aggravated by service.  If the examiner finds that it either did not clearly and unmistakably preexist service, or was not clearly and unmistakably aggravated by service, the examiner must opine whether it is at least as likely as not related to an in-service injury, event, or disease. 
5.  After undertaking the development above and any additional development deemed necessary, the Veterans claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	P. Veresink
 

